DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 28, 33, and 35, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims included “for example” to describe cations in claims 38 and 32, and the alkylene group of claim 35. It is unclear as to whether or not the applicant intended to limit the claim by the language or not.
For examination, the claims will be interpreted in the broadest reasonable interpretation, with the cation not being limited by the “for example, an alkali metal cation”.
Regarding claims 24, 25, 30, 36, 38, 39, 42, 43, and 44, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims noted above include “such as” language when describing claimed features including the salts, or units or materials (such as those described above or by claim 39). Is the salt one of those listed, or is the fuel cell membrane that of claim 39 (or 42), or is it another type of salt or membrane. Each of these claims is unclear. For examination, the claims will be interpreted in the broadest reasonable light, meaning that the “such as” language is not limiting.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 23, 29, 33, 34, and 37 are indicated as containing allowable subject matter. The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare silica particles as claimed by claim 23, wherein the proton-conducting comprises a fluorinated styrenic unit. The closest prior art, Song et al (9,450,23) and Song et al (2013/00199030), wherein the particles include silica, however, the polymers do not fairly teach or suggest a fluorinated styrenic unit.
Claims 25, 26, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare silica particles as claimed by claim 23, wherein the proton-conducting comprises a fluorinated styrenic unit has the structure as claimed by claims 25 or 26, or wherein there is a material formed from the particles as described by claim 23. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722